Citation Nr: 9932680	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of a low 
back injury.

2. Entitlement to service connection for residuals of a right 
leg injury to include arthritis of the right knee.

3. Entitlement to service connection for asthma to include a 
cough due to undiagnosed illness.

4. Entitlement to service connection for joint pain and 
chronic fatigue due to undiagnosed illness.

5. Entitlement to service connection for chronic diarrhea due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to June 
1972 and from August 1990 to June 1991.  The appellant had 
additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in September 1995 and 
May 1997 by the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO).

The appellant appeared at a hearing held in Nashville, 
Tennessee, on March 11th, 1999, before the undersigned who 
was designated by the Chairman of the Board to conduct that 
hearing.


FINDINGS OF FACT

1. The service medical records for the period from July 1968 
to June 1972 reflect no evidence of any right leg 
disability during service or on service separation 
examination in June 1972.  

2. National Guard records including an "over 40, 4 year" 
examination report dated in January 1994 fail to document 
the presence of a right leg disability related to service.

3. In November 1993, a private examination report noted that 
the appellant sustained an injury to his right knee while 
at work.  On follow-up examination in December 1993, a 
diagnosis of knee sprain-possible medial meniscal tear was 
noted.  It was further noted that the appellant sustained 
a previous injury to the right knee in July 1993 whereupon 
stepping into a low place in the floor, he lost his 
balance and landed on his knee.

4. The appellant's right knee symptoms continued and in 
August 1994, a diagnosis of medial meniscal tear was 
noted.  The appellant subsequently underwent arthroscopic 
surgery with debridement of the medial femoral condyle.

5. In March 1995, the private examiner commented that "a lot 
of this damage was old and based on many jumps as a 
paratrooper with chronic chondromalacia of the patella and 
[the] femoral surface."

6. On VA examination in September 1996, a diagnosis of 
degenerative arthritis of the right knee was noted.  
However, there was no medical evidence to relate this 
finding to service.

7. The evidence of record does not document that the 
appellant sustained a right leg injury during service, 
continuity of right leg or knee symptomatology from 
service discharge until the right knee injury sustained in 
July 1993 or the presence of a current chronic right leg 
or knee disability which has been related to service.

8. The appellant was treated for back problems during service 
which may have been early herniated nucleus pulposus, a 
herniated disc of the lumbar spine was shown after 
service, and his claim that his current disorder is a 
continuation of his in-service complaints is plausible.


9. The appellant has fatigue, respiratory problems, joint 
pain and diarrhea, claimed as due to undiagnosed illness, 
and a medical opinion indicates that additional studies 
might substantiate the appellant's claim that these 
disorders are causally related to his Persian Gulf 
service.


CONCLUSIONS OF LAW

1.  Residuals of a right leg injury to include a right knee 
disorder were not incurred in or aggravated by service nor is 
there a basis upon which to presume incurrence of arthritis 
within the initial post-service year.  38 U.S.C.A. §§ 1101, 
1131, 1132, 1133, 1137, 5107 (West 1991); 38 C.F.R. § 3.303, 
3.307, 3.309 (1999).

2.  The appellant's claims to service connection for asthma 
and a cough, joint pain and chronic fatigue, and chronic 
diarrhea, as due to undiagnosed illnesses as well as for 
residuals of a low back injury are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996( (per 
curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Residuals of a Right Leg Injury

Initially, the Board notes that the appellant's claim for 
service connection for residuals of a right leg injury is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The private physician's statement dated in March 1995 which 
suggests a relationship between right knee pathology and the 
appellant's experience as a paratrooper in service is deemed 
sufficient to render the claim plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1131.  Furthermore, with chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that 
any manifestation of joint pain, any abnormality of heart 
action or heart sounds, any urinary findings of casts, or any 
cough, etc., in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, etc., first shown as a clear-cut clinical entity, at 
some later date.  Idem.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id. (emphasis added)  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, 38 C.F.R. §§ 3.307, 3.309 provide that service 
connection is warranted for arthritis if manifested to a 
compensable degree within one year of service discharge.

After careful consideration of the evidence of record, the 
undersigned concludes that entitlement to service connection 
for residuals of a right leg injury is not warranted.  The 
service medical records for the period from July 1968 to June 
1972 are entirely silent with regard to any right leg injury 
or right knee disability.  In fact, the first evidence of 
right leg pathology was documented on private examination in 
December 1993 when the appellant reported that he sustained a 
right knee injury in July 1993 after stepping into a low 
place and lost his balance.  In November 1993, the appellant 
again injured his right knee while at work and on examination 
in December 1993, the diagnosis was medial knee sprain, 
possible medial meniscal tear.  The appellant's 
symptomatology continued and in August 1994, the diagnosis 
was medial meniscal tear.  In September 1994, the appellant 
underwent arthroscopic surgery with debridement of the 
patella and femoral condyle.  In October 1994, the 
appellant's right knee had improved and he was released from 
medical treatment.  In March 1995, the appellant was seen for 
follow-up and the private physician commented that "[a] lot 
of this damage was old and based on many jumps as a 
paratrooper with chronic chondromalacia of the patella and 
[the] femoral surface."  While this comment is deemed to 
suggest a relationship between the presence of right knee 
pathology and the appellant's experience as a paratrooper 
during his first period of service, the Board finds this 
comment alone, without any additional explanation to be of 
insufficient specificity to serve as the basis for service 
connection when viewed in light of the evidence of record as 
a whole.  The lack of findings of right knee pathology during 
the appellant's first period of service when he became jump 
qualified coupled with the lack of any evidence of continuity 
of right knee or leg symptomatology from that time, including 
his period of active service in the Persian Gulf Theater, 
until July 1993 after discharge when he sustained a right 
knee injury due to an uneven floor, weighs against such a 
relationship.  In this regard, the Board notes that the 
appellant was seen by medical professionals on numerous 
occasions for unrelated disorders between 1972 and 1993 and 
the record is significant for the lack of complaints, 
findings or manifestations of right leg or knee pathology 
during this time period.

In view of these circumstances and in the absence of any 
indication to the contrary, the Board believes that the 
private physician based this comment upon the appellant's 
reported history as a paratrooper and not on review of the 
evidence documented within the claims folder.  In fact, there 
is no indication within this report that the private 
physician had access to the appellant's complete medical 
history as documented within the claims folder.  
Significantly, the appellant originally indicated at the time 
he filed his claim in February 1995, that he injured his 
right leg in October 1991.  On VA examination in September 
1996 he indicated that he had a right knee injury which was 
due to the development of bone spurs in his right heel and at 
his hearing before the undersigned Member of the Board in 
March 1999, he noted that he fell on ice in 1992 and stepped 
into a hole while at summer camp which caused the knee 
disorder.  However, the evidence of record does not confirm 
any of these reports such to provide a credible basis to 
relate the presence of a right leg/knee disorder to include 
the recent diagnosis on VA examination in September 1996 of 
degenerative joint disease of the right knee to the 
appellant's service.  Absent a reliable history, supported by 
objective evidence within the record, the private physician's 
comment alone is not deemed to be of sufficient probative 
weight to counter the evidence of record as summarized above, 
such to place the matter in relative equipoise and allow for 
a favorable outcome.

The Board has reviewed the appellant's testimony at his 
hearing in March 1991 and the contentions presented therein 
regarding a right leg/knee injury.  However, the Board finds 
these assertions to be outweighed by the objective evidence 
of record which fails to confirm that the appellant sustained 
a right leg or knee injury in service and that any current 
right knee pathology is related to any event during service.  

In view of the above and the lack of any additional evidence 
to relate the presence of a right leg or knee disability to 
the appellant's service, entitlement to service connection 
for residuals of a right leg injury to include the right knee 
is not warranted.



Asthma to include a Cough, Joint Pain and Chronic Fatigue, 
and Chronic Diarrhea, claimed as due to Undiagnosed Illnesses

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

In this case, the appellant underwent VA examination in 
September 1996.  The VA examiner indicated that the diagnoses 
of chronic fatigue, chronic diarrhea, and chronic cough were 
related to his deployment to the Persian Gulf.  However, the 
examiner did  not provide any additional discussion regarding 
how he arrived at this conclusion.  In May 1999, in an effort 
to clarify the relationship between these diagnoses and the 
appellant's service, the Board requested medical expert 
opinions pursuant to VHA Directive 10-95-040 dated April 17, 
1995 and 38 U.S.C.A. § 5107(a), 7109 and 38 C.F.R. § 20.901.  
In May and July 1999, responses to this request were received 
which indicated that additional medical development regarding 
these disabilities was necessary.  In view of this evidence 
and the fact that the appellant has fatigue, respiratory 
problems, joint pain and diarrhea, claimed as due to 
undiagnosed illness, and these medical opinions indicate that 
additional studies might substantiate the appellant's claims 
that these disorders are causally related to his Persian Gulf 
service, the undersigned concludes that they are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).

Residuals of a Low Back Injury

With respect to the appellant's claim for service connection 
for residuals of a low back injury, in order to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board notes that the appellant was treated for back 
problems during service which may have been early herniated 
nucleus pulposus.  The record reflects that a herniated disc 
of the lumbar spine was shown after service as well as 
several diagnoses of chronic lumbar strain and degenerative 
disc disease.  Based upon this evidence and his contentions 
that his current disorder is a continuation of his in-service 
complaints, the Board finds that this claim is plausible.


ORDER

Service connection for residuals of a right leg injury to 
include a right knee disability is denied.

The claims to service connection for asthma to include a 
cough, joint pain and chronic fatigue, and chronic diarrhea, 
claimed as due to undiagnosed illnesses, are well-grounded.  
To this extent, the appeal is allowed.

The claim to service connection for residuals of a low back 
injury is well grounded.  To this extent, the appeal is 
allowed.


REMAND

Because the claims of entitlement to service connection for 
asthma to include a cough, joint pain and chronic fatigue, 
and chronic diarrhea due to an undiagnosed illness and for 
service connection for residuals of a low back injury are 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.159; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Review of the record reveals that in May 1999, the Board 
sought additional medical opinions regarding the appellant's 
claims for service connection for disabilities related to 
undiagnosed illness.  The opinions received in response to 
this request have indicated that additional medical 
development is necessary.  With respect to the appellant's 
claim for service connection for joint pain and chronic 
fatigue syndrome, the examiner indicated that the record does 
not provide studies and comment with regard to the 
appellant's ability to function and that further information 
including neuropsychiatric testing would be of great benefit 
in rendering a definitive diagnosis and possibly ruling out 
depression or an organic etiology for the appellant's 
complaints.  It was further noted that additional 
substantiation of the effects of the reported fatigue 
including physical symptoms when the appellant experiences 
fatigue would be very helpful in this case.

With regard to the appellant's claim for service connection 
for asthma/cough due to undiagnosed illness, the examiner 
indicated that although the appellant underwent spirograms in 
1996 and 1997, the response to bronchodilators was not 
assessed in either of these tests.  It was further 
recommended that the appellant be referred for a pulmonary 
evaluation with possible diagnostic tests such as 
methacholine inhalation challenge for better diagnostic 
definition of the appellant's pulmonary complaints.

With respect to the appellant's gastrointestinal complaints 
including chronic diarrhea due to undiagnosed illness, the 
examiner recommended that the appellant undergo a complete 
gastrointestinal evaluation to include analysis of the 
appellant's serum iron or serum ferritin level relative to 
the finding of microcytosis and the possible connection to 
the prior gastrojejunostomy.  

Finally, in view of the above necessary development as 
recommended by the VA specialists, the Board believes that 
additional medical development with respect to the 
appellant's claim for service connection for residuals of a 
low back injury would be helpful in this case.  In this 
regard, the Board notes that the service medical records 
reflect that the appellant was treated in July 1987 for 
complaints of low back pain after a prolonged period of 
driving in a convoy.  The assessment at that time was 
muscular spasm and sciatica.  However, on subsequent 
examination several days after the initial evaluation, the 
impression was sciatica versus early herniated nucleus 
pulposus and in August 1987, a private computerized 
tomography (CT) scan was conducted and a herniated disc was 
identified at L4-L5.  

There is no additional evidence regarding the presence of a 
chronic low back disorder until March 1991, when the 
appellant was seen for complaints of low back pain after 
arising from a chair.  The assessment at that time was 
chronic lumbar strain with radiculopathy.  In July 1992, 
after service discharge, the appellant was seen for a low 
back strain and was placed on physical restriction for 90 
days.  On VA examination in September 1996, a diagnosis of 
degenerative joint disease of the lumbar spine was noted.  
Unfortunately, the examiner did not provide any comment 
regarding the etiology of the degenerative joint disease nor 
was there any discussion with respect to a relationship 
between any current low back pathology and the previous 
diagnoses of chronic lumbar strain and herniated nucleus 
pulposus at L4-L5.

Accordingly, these issues are REMANDED to the RO for the 
following action:

1. The appellant and his representative 
have the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 
109 (1995).  The appellant is further 
advised that he should assist the RO, 
to the extent possible, in the 
development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 
1 Vet.App. 191, 193 (1991).

2. The appellant should be scheduled for 
VA examinations in accordance with the 
recommendations noted above.  The 
claims folder and a copy of this 
remand must be made available to, and 
reviewed by the examiners prior to the 
examinations.  All diagnostic tests 
and studies deemed necessary by the 
examiners should be conducted.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiners should review the results of 
any testing prior to completion of the 
reports.  The reports of the 
examinations should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiners 
should provide complete rationale for 
all conclusions reached.

A. In accordance with the 
recommendation concerning the 
appellant's claim for joint pain 
and chronic fatigue syndrome, the 
appellant should be scheduled for a 
complete neuropsychiatric 
evaluation in an effort to 
determine whether there has been a 
deterioration in the appellant's 
mental status and to assist in the 
evaluation of depression or an 
other organic etiology for the 
appellant's complaints of fatigue 
and joint pain.  The appellant 
should be requested to describe the 
effects of the reported fatigue 
including physical symptoms for 
assessment of his overall level of 
functioning.  The examiner's 
attention is directed to the 
September 1996 VA examination 
report which reflects a diagnosis 
of chronic fatigue related to the 
appellant's deployment to the 
Persian Gulf.  Upon completion of 
the above, the examiner is 
requested to provide an opinion as 
to the likely etiology of any joint 
pain and chronic fatigue syndrome 
to include whether or not any 
disability identified is due to 
undiagnosed illness incurred during 
service in the Persian Gulf.

B. The appellant should be scheduled 
for a complete pulmonary 
examination in an effort to 
identify the etiology of any 
pulmonary disorder found to include 
any pulmonary disorder due to 
undiagnosed illness incurred during 
service in the Persian Gulf.  The 
pulmonary examiner's attention is 
directed to the July 1999 opinion 
from Dr. King, Staff Pulmonologist, 
Clarksburg VA Medical Center and 
the recommendation for diagnostic 
tests such as methacholine 
inhalation challenge for better 
diagnostic definition of the 
appellant's pulmonary complaints. 

C. The appellant should be scheduled 
for a comprehensive 
gastrointestinal examination in an 
effort to evaluate the complaints 
of chronic diarrhea due to 
undiagnosed illness.  The 
examiner's attention is directed to 
the opinion from Dr. Koch, Acting 
Chief of Staff, Clarksburg VA 
Medical Center dated in May 1999 in 
which it was recommended that the 
appellant undergo a complete 
gastrointestinal evaluation to 
include analysis of the appellant's 
serum iron or serum ferritin level 
relative to the finding of 
microcytosis and the possible 
connection to the prior 
gastrojejunostomy.

D. The appellant should be scheduled 
for an orthopedic examination to 
obtain an opinion regarding the 
relationship, if any, between the 
herniated nucleus pulposus at L4-L5 
diagnosed in August 1987, chronic 
lumbar strain noted in March 1991 
and July 1992 and the degenerative 
joint disease diagnosed on VA 
examination in September 1996.  

3. Upon completion of the above, the RO 
should readjudicate the appellant's 
claims for service connection for 
joint pain and chronic fatigue, 
asthma/cough and chronic diarrhea due 
to undiagnosed illness.

4. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
corrective action is to be 
implemented.  Stegall v. West, 11 
Vet.App. 268 (1998)


If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals






